DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:  
--In [0001] of the specification, please update with the patent number for patented application 16/805514.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (U.S. PGPub 2018/0331743), hereinafter referred to as Shen.

3identifying first uplink information associated with a first priority level for 4transmission to a base station (The apparatus may also determine one or more CSI reports of the multiple CSI reports to be transmitted in a subframe based at least partly on the priority for each CSI report. Moreover, the apparatus may select a channel for transmitting the one or more CSI reports in the subframe; See [0154]); and 
5identifying the first priority level associated with channel state information 6based at least in part on a type of the channel state information (An apparatus (e.g., UE, remote unit 102) may determine a priority for each CSI report of multiple CSI reports based on the CSI report type; See [0154]).  

Regarding claim 17, Shen discloses an apparatus for wireless communications at a user equipment (UE), 2comprising: 
3a processor (See Fig. 2, #202), 4memory in electronic communication with the processor (See Fig. 2, #204); and 
5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
7identify first uplink information associated with a first priority level for 8transmission to a base station (The apparatus may also determine one or more CSI reports of the multiple CSI reports to be transmitted in a subframe based at least partly on the priority for each CSI report. Moreover, the apparatus may select a channel for transmitting the one or more CSI reports in the subframe; See [0154]); and 
9identify the first priority level associated with channel state 10information based at least in part on a type of the channel state information (An apparatus (e.g., UE, remote unit 102) may determine a priority for each CSI report of multiple CSI reports based on the CSI report type; See [0154]).  

Regarding claim 112, Shen discloses an apparatus for wireless communications at a user equipment (UE), 2comprising: 
3means for identifying (processor; See Fig. 2, #202) first uplink information associated with a first priority 4level for transmission to a base station (The apparatus may also determine one or more CSI reports of the multiple CSI reports to be transmitted in a subframe based at least partly on the priority for each CSI report. Moreover, the apparatus may select a channel for transmitting the one or more CSI reports in the subframe; See [0154]); and 
5means for identifying (processor; See Fig. 2, #202) the first priority level associated with channel state information based at least in part on a type of the channel state information (An apparatus (e.g., UE, remote unit 102) may determine a priority for each CSI report of multiple CSI reports based on the CSI report type; See [0154]).  

See [0137]) for wireless 2communications at a user equipment (UE) comprising computer-readable code executable by 3a processor to cause the UE to: 
4identify first uplink information associated with a first priority level for 5transmission to a base station (The apparatus may also determine one or more CSI reports of the multiple CSI reports to be transmitted in a subframe based at least partly on the priority for each CSI report. Moreover, the apparatus may select a channel for transmitting the one or more CSI reports in the subframe; See [0154]); and 
6identify the first priority level associated with channel state information based 7at least in part on a type of the channel state information (An apparatus (e.g., UE, remote unit 102) may determine a priority for each CSI report of multiple CSI reports based on the CSI report type; See [0154]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Li (U.S. PGPub 2019/0253207), hereinafter referred to as Li.
Regarding claim 12, Shen fails to teach the method of claim 1, wherein identifying the first priority level 2comprises: identifying that the first uplink information comprises a periodic channel state 4information report and determining that the first priority level is lower than a priority level of a 6second channel based at least in part on the first uplink information comprising the periodic 7channel state information report.
Li teaches 3identifying that the first uplink information comprises a periodic channel state 4information report (a channel carrying periodic CSI reporting; See [0097]-[0098]) and 5determining that the first priority level is lower than a priority level of a 6second channel based at least in part on the first uplink information comprising the periodic 7channel state information report (a UL channel carrying a scheduling request (e.g., the scheduling request 829) has a priority level (e.g., the priority 832) higher than that (e.g., the priority 932) of a UL channel carrying channel state information (CSI) (e.g., the periodic CSI reporting 929); See [0098]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Shen to include wherein identifying the first priority level 2comprises: identifying that the first uplink information comprises a periodic channel state 4information report and determining that the first priority level is lower than a priority level of a 6second channel based at least in 
	
Regarding claim 18, Shen fails to teach the apparatus of claim 7, wherein the instructions are further 2executable by the processor to cause the apparatus to: 3identify that the first uplink information comprises a periodic channel state 4information report; and 5determine that the first priority level is lower than a priority level of a second 6channel based at least in part on the first uplink information comprising the periodic channel 7 state information report.  
Li teaches 3identifying that the first uplink information comprises a periodic channel state 4information report (a channel carrying periodic CSI reporting; See [0097]-[0098]) and 5determining that the first priority level is lower than a priority level of a 6second channel based at least in part on the first uplink information comprising the periodic 7channel state information report (a UL channel carrying a scheduling request (e.g., the scheduling request 829) has a priority level (e.g., the priority 832) higher than that (e.g., the priority 932) of a UL channel carrying channel state information (CSI) (e.g., the periodic CSI reporting 929); See [0098]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Shen to include wherein the instructions are further 2executable by the processor to cause the apparatus to: 3identify that the first uplink information comprises a periodic channel state 4information report; and 5determine that the first priority level is lower than a priority 

Regarding claim 113, Shen fails to teach the apparatus of claim 12, wherein the means for identifying the first 2priority level comprises: 3means for identifying that the first uplink information comprises a periodic 4channel state information report; and 5means for determining that the first priority level is lower than a priority level 6of a second channel based at least in part on the first uplink information comprising the 7periodic channel state information report.  
Li teaches means for 3identifying (See Fig. 14, #1404) that the first uplink information comprises a periodic channel state 4information report (a channel carrying periodic CSI reporting; See [0097]-[0098]) and means for 5determining (See Fig. 14, #1404) that the first priority level is lower than a priority level of a 6second channel based at least in part on the first uplink information comprising the periodic 7channel state information report (a UL channel carrying a scheduling request (e.g., the scheduling request 829) has a priority level (e.g., the priority 832) higher than that (e.g., the priority 932) of a UL channel carrying channel state information (CSI) (e.g., the periodic CSI reporting 929); See [0098]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Shen to include wherein the means for identifying the first 2priority level comprises: 3means for identifying that the first uplink information comprises a periodic 4channel state 

Regarding claim 119, Shen fails to teach the non-transitory computer readable medium of claim 18, wherein 2the instructions are further executable by the processor to cause the UE to: 3identify that the first uplink information comprises a periodic channel state 4information report; and 5determine that the first priority level is lower than a priority level of a second 6channel based at least in part on the first uplink information comprising the periodic channel 7state information report.  
Li teaches 3identifying that the first uplink information comprises a periodic channel state 4information report (a channel carrying periodic CSI reporting; See [0097]-[0098]) and 5determining that the first priority level is lower than a priority level of a 6second channel based at least in part on the first uplink information comprising the periodic 7channel state information report (a UL channel carrying a scheduling request (e.g., the scheduling request 829) has a priority level (e.g., the priority 832) higher than that (e.g., the priority 932) of a UL channel carrying channel state information (CSI) (e.g., the periodic CSI reporting 929); See [0098]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Shen to include wherein 2the instructions are further executable by the processor to cause the UE to: 3identify that the first uplink information comprises a periodic channel state 4information .


Allowable Subject Matter
Claims 3-6, 9-11, 14-17 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 appears to be novel and inventive because prior art fails to show or teach the method of claim 1, wherein identifying the first priority level 2comprises: 3identifying that the first uplink information comprises a semi-persistent 4channel state information report included in an uplink control channel; and 5determining that the first priority level is lower than a priority level of a 6second channel based at least in part on the first uplink information comprising the semi- 7persistent channel state information report included in the uplink control channel.  
Claims 14-5 appear to be novel and inventive because prior art fails to show or teach the method of claim 1, wherein identifying the first priority level 2comprises: 3receiving an uplink grant scheduling an uplink shared channel; 4identifying that the first uplink information comprises an aperiodic channel 5state information report scheduled by the uplink grant for transmission on the uplink shared 6channel; and 7determining that 
Claim 16 appears to be novel and inventive because prior art fails to show or teach the method of claim 1, wherein identifying the first priority level 2comprises: 3receiving an uplink grant scheduling an uplink shared channel; 4identifying that the first uplink information comprises a semi-persistent 5channel state information report activated by the uplink grant for transmission on the uplink 6shared channel; and 7determining that the first priority level is the same as a priority level indicated 8by the uplink grant for the uplink shared channel.  
Claims 9, 14 and 20 appear to be novel and inventive for reasons similar to claim 3 above.
Claims 10-11, 15-16 and 21-22 appear to be novel and inventive for reasons similar to claims 4-5 above.
Claim 17 appears to be novel and inventive for reasons similar to claim 6 above.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/18/2022